CONBOY, J.,
dissenting. After recognizing for over thirty years a statutory right to counsel for indigent parents in abuse or neglect proceedings, New Hampshire apparently has become the only state in the country to abolish this right. Because I conclude that the due process protections afforded under the New Hampshire Constitution require the appointment of counsel for indigent parents in State-initiated proceedings brought pursuant to RSA chapter 169-C, I respectfully dissent.
Part I, Article 2 of the New Hampshire Constitution provides that “All men have certain natural, essential, and inherent rights — among which *782are, the enjoying and defending life and liberty; acquiring, possessing, and protecting, property; and, in a word, of seeking and obtaining happiness.” N.H. CONST, pt. I, art. 2. We have recognized that parental rights are “natural, essential, and inherent” within the meaning of this constitutional provision. See In re Guardianship of Nicholas P., 162 N.H. 199, 203 (2011). Thus, to determine whether the due process requirements of the State Constitution mandate the appointment of counsel in this case, our law requires analysis under a three-prong balancing test. In re Brittany S., 147 N.H. 489, 491 (2002). This balancing test considers:
(1) the private interest affected by the official action; (2) the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and (3) the government’s interest, considering the function involved and the fiscal and administrative burdens that additional or substitute procedural requirements would entail.

Id.

As to the first prong, the importance of the private interest affected here cannot be overstated as “[t]he family entity is the core element upon which modern civilization is founded.” In re Welfare of Luscier, 524 P.2d 906, 907 (Wash. 1974). The rights to conceive and to raise one’s children have been deemed “essential,” Meyer v. Nebraska, 262 U.S. 390, 399 (1923), “basic civil rights of man,” Skinner v. Oklahoma, 316 U.S. 535, 541 (1942), and “[rjights far more precious... than property rights.” May v. Anderson, 345 U.S. 528, 533 (1953). Our decisions leave no doubt that parental rights are fundamental rights protected by the State Constitution and that the role of parents in the life of a family is a fundamental human right and liberty. State v. Robert H., 118 N.H. 713, 716 (1978), overruled on other grounds by In re Craig T., 147 N.H. 739, 744-45 (2002); see In re Father 2006-360, 155 N.H. 93, 95 (2007); Petition of Kerry D., 144 N.H. 146, 148 (1999); Stanley D. v. Deborah D., 124 N.H. 138, 142 (1983). The fundamental nature of a parent’s liberty interest “has been long recognized in termination of parental rights and abuse [or] neglect proceedings.” In re Brittany S., 147 N.H. at 491.
Given the indisputable significance of the individual liberty interest at issue, determining whether due process requires appointed counsel for indigent parents in abuse or neglect proceedings requires consideration of the nature of the proceeding, including both the risk of error if the additional protection is not provided and the burdens created by its imposition. See Petition of Preisendorfer, 143 N.H. 50, 53 (1998). An examination of the statutory scheme illustrates why, given the potential *783consequences of a finding of abuse or neglect, indigent parents are entitled to the assistance of counsel to prevent the erroneous deprivation of their fundamental right “to make decisions concerning the care, custody, and control of their children.” In re Guardianship of Nicholas P., 162 N.H. at 203 (quotation omitted).
Once an ex parte order is issued or a petition alleging child abuse or neglect is filed, a preliminary hearing is held to determine if reasonable cause exists to believe that the child is abused or neglected. RSA 169-C:15, I (Supp. 2011). Upon a finding of reasonable cause that the child is abused or neglected, the trial court must: appoint a Court Appointed Special Advocate (CASA) or other qualified guardian ad litem or an attorney to represent the child; determine whether any ex parte orders issued should be continued or modified; issue immediate written orders if the court finds that the child’s circumstances or surroundings present an imminent danger to the child’s health or life; and set a date for an adjudicatory hearing. RSA 169-C:15, III(a)-(d) (Supp. 2011).
The adjudicatory hearing must be held, completed, and written findings issued within sixty days from the date the petition was filed with the court. RSA 169-C:15, 111(d) (Supp. 2011). If the child is in an out-of-home placement, the adjudicatory hearing must be held and completed within thirty days from the date the petition was filed, unless the court makes a written finding of “extraordinary circumstances requiring the time limit to be extended.” Id. The court is required to determine whether each parent summoned understands the possible consequences to parental rights should the court find that the child is abused or neglected, and each parent is required to sign a statement acknowledging that he or she understands the consequences to parental rights. RSA 169-C:15, IV (Supp. 2011). If the court finds sufficient facts to sustain the petition, the court may: permit the child to remain with the parent, relative, guardian, or other custodian; transfer legal supervision to a child placing agency; transfer protective supervision to a child placing agency; and/or issue an order of protection setting forth conditions of behavior by a parent,, relative, guardian, custodian, or a household member. RSA 169-C:16,1(a)-(d) (Supp. 2011). If the court issues a protective order, it is entered into the state database and made available to the police and sheriffs’ departments statewide. RSA 169-C:16, I (Supp. 2011).
At the adjudicatory hearing, the petitioner must present witnesses to testify in support of the petition and any other evidence necessary to support the petition. RSA 169-C:18, III (Supp. 2011). The parents have the right to present evidence and witnesses on their own behalf and to cross-examine adverse witnesses. Id. The court is not bound by the technical rules of evidence and may admit evidence that it considers *784relevant and material. RSA 169-C:12 (2002). If the court finds that a child has been abused or neglected, the court must order a child placing agency to conduct an investigation and prepare a written social study to be submitted to the court prior to the final disposition of the case. RSA 169-C:18, V (Supp. 2011). If facts sufficient to sustain the petition are established, the court must enter a written order finding that the child has been abused or neglected. RSA 169-C:21,1 (2002). The court’s order must include conditions the parents must meet before the child is returned home. RSA 169-C:21, II (2002). The court’s order must also include a specific plan, to include the services the child placing agency will provide to the child and family. Id.
A hearing on final disposition must be held within thirty days after a finding of neglect or abuse. RSA 169-C:18, VII (Supp. 2011). In its dispositional order, the court may: order that the child is permitted to remain with the parents, guardian, relative, or other custodian, subject to any or all of the conditions enumerated in the statute; issue an order of protection setting forth conditions of behavior by a parent, relative, sibling, guardian, custodian or a household member; transfer legal custody to a child placing agency or relative; and/or order any parent, guardian, relative, custodian, household member, or child to undergo individual or family therapy, or medical treatment. RSA 169-C:19,1-TV (Supp. 2011). Before a child in an out-of-home placement is returned to the custody of his or her parents, the parents must demonstrate to the court that: they are in compliance with the outstanding dispositional court order; the child will not be endangered in the manner adjudicated on the initial petition, if returned home; and return of custody is in the best interest of the child. RSA 169-C:23 (2002).
The court must conduct an initial review hearing within three months of the dispositional hearing to review the status of all dispositional orders and may conduct additional review hearings upon its own motion or upon the request of any party at any time. RSA 169-C:24, I (Supp. 2011). At the review hearing, the court must determine whether the New Hampshire Division for Children, Youth and Families (DCYF) has made reasonable efforts to finalize the permanency plan that is in effect. RSA 169-C:24, II (Supp. 2011). Where reunification is the permanency plan, the court must consider whether services to the family have been “accessible, available, and appropriate.” Id.
When a child has been in an out-of-home placement for twelve or more months, the court must hold a permanency hearing within twelve months of a finding of abuse or neglect. RSA 169-C:24-b, I (Supp. 2011). At the permanency hearing, the court must determine whether the child will be returned to his or her parent(s) pursuant to the standard set forth in RSA *785169-C:23. RSA 169-C:24-b, II (Supp. 2011). If the standard for return is not met, the court must identify a permanency plan other than reunification, including: termination of parental rights; surrender of parental rights and adoption; guardianship with a relative; or another planned permanent living arrangement. Id. The court must also determine whether DCYF has made “reasonable efforts to finalize the permanency plan that is in effect” and “whether services to the family have been accessible, available and appropriate.” RSA 169-C:24-b, III (Supp. 2011).
Viewing this statutory scheme as a whole, an initial petition alleging abuse or neglect sets in motion a series of hearings that can result in the immediate loss of custody of a child for up to one year or longer and may ultimately result in termination of parental rights. As other jurisdictions have recognized, such statutory schemes establish a continuum of proceedings that begin with allegations of abuse or neglect and end with petitions to terminate parental rights. See, e.g., In re Hudson, 763 N.W.2d 618, 624 (Mich. 2009) (Corrigan, J., concurring) (a child protective proceeding is a single continuous proceeding; in deciding whether to terminate parental rights, a trial court considers evidence admitted at all dispositional and review hearings); Watson v. Division of Family Services, 813 A.2d 1101, 1106 (Del. 2002) (when the State files a petition to terminate parental rights, it is the end stage in a continuum that usually begins with a dependency and neglect proceeding).
Although an abuse or neglect proceeding does not itself terminate parental rights, “it is an interference with the parental relationship and often a precursor to the permanent termination of parental rights.” Z.T. v. M.T., 258 S.W.3d 31, 34 (Ky. Ct. App. 2008).
Practically speaking, once the State has become involved in the parent/child relationship through a . . . dependency proceeding, there is a substantial possibility that the parent may lose custody of the child or be separated from the child for significant periods of time. Like termination proceedings, dependency proceedings may work a unique kind of deprivation. Indeed, they are frequently the first step on the road to permanent severance of parental ties. A parent who is unable to present an adequate defense from the outset may be seriously disadvantaged later.
In re Emilye A., 12 Cal. Rptr. 2d 294, 301 (Ct. App. 1992) (citations omitted). Thus, the constitutionally protected “natural, essential, and inherent right[ ],” Robert H., 118 N.H. at 716, to raise and care for one’s child is in jeopardy from the outset of a finding under RSA 169-C:15,1, that reasonable cause exists to believe that a child is abused or neglected. See R.V. v. Com. Dept. for Health and Family, 242 S.W.3d 669, 672-73 (Ky. Ct. *786App. 2007) (because the proceedings in a dependency action greatly affect any subsequent termination proceeding, parents must be represented by counsel at every critical stage, including an underlying dependency proceeding); In re Welfare of Myricks, 533 P.2d 841, 842 (Wash. 1975) (extending the right of indigent parents to court-appointed counsel to temporary deprivation proceedings where permanent deprivation may likely follow the dependency and neglect proceeding); Crist v. Division of Youth and Family Services, 320 A.2d 203, 211 (N.J. Super. Ct. Law Div. 1974) (indigent parents subjected to dependency proceedings looking toward temporary loss of custody are entitled to appointed counsel since the proceeding for temporary custody is frequently a prelude to a petition to terminate parental rights), affirmed in part and reversed in part on other grounds, 343 A.2d 815 (N.J. Super. Ct. App. Div. 1975).
The risk of an erroneous deprivation in abuse or neglect proceedings is especially likely when an indigent parent is involved.
In dependency and child neglect proceedings — even if only preliminary to later and more final pronouncements — the indigent parent has to face the superior power of State resources. The full panoply of the traditional weapons of the State are trained on the defendant-parent, who often lacks formal education, and with difficulty must present his or her version of disputed facts; match wits with social workers, counselors, psychologists, and physicians and often an adverse attorney; cross-examine witnesses (often expert) . . . ; deal with documentary evidence he or she may not understand, and all to be done in the strange and awesome setting of the juvenile court.
In re Welfare of Myricks, 533 P.2d at 842; see In Interest of Howard, 382 So. 2d 194, 200 (La. Ct. App. 1980) (noting the imbalance of the power and ability of the State to present its side of the case as opposed to that of the parents); Danforth v. State Department of Health & Welfare, 303 A.2d 794, 799 (Me. 1973) (for most parents involved in neglect actions, the entire proceedings are incomprehensible).
As the record in the case before us establishes, Sonia M., the natural mother, completed high school with special education accommodations and later completed coursework to obtain a Licensed Practical Nurse certificate. She is unemployed and suffers from severe depression. Larry M., the natural father, completed the tenth grade of high school with special education accommodations before discontinuing his education. He is at least partially disabled, is blind in one eye, and receives Social Security Disability benefits. Yet in order to present an effective defense to the allegations of abuse or neglect, these parents are expected, on their own, to *787identify material issues, cross-examine adverse witnesses, challenge irrelevant or immaterial testimony, present evidence, and elicit relevant information from their own witnesses. Without counsel, “[t]he parent who actually has achieved the improvement or quality of parenting the State would require may be unable to establish this fact. The parent who has failed in these regards may be unable to demonstrate cause, absence of willfulness, or lack of agency diligence as justification.” Lassiter v. Department of Social Services, 452 U.S. 18, 46 (1981) (Blackmun, J., dissenting). “[E]rrors of fact or law in the State’s case may go unchallenged and uncorrected.” Id. In addition, because each hearing lays the foundation for each subsequent hearing, any errors that occur can affect the entire proceeding and, consequently, a subsequent termination of parental rights proceeding.
When a termination proceeding is commenced, the factual basis for terminating parental rights is found in the conduct that occurred from the time that child was placed in foster care until the State concluded that the efforts at reunification had failed. If an attorney is only appointed to represent an indigent parent after the petition to terminate has been filed then the outcome is almost inevitable, assuming the factual allegations in the petition to terminate can be established with credible evidence.
Watson, 813 A.2d at 1106.
Without counsel, a parent’s fundamental liberty interest is threatened at every phase of an abuse or neglect proceeding. “The right to one’s child is too basic to expose to the State’s forces without the benefit of an advocate. The fact that the instant case involves a non-permanent deprivation of the child does not justify denying counsel.” In re Welfare of Myricks, 533 P.2d at 842. Further, appointment of counsel in termination proceedings, see RSA 170-C:10 (2002), does not vitiate the denial of due process in an underlying abuse or neglect proceeding. I would hold that the risk of an erroneous result is untenable in light of the fundamental interest at stake. As the United States Supreme Court has acknowledged, “[i]nformed opinion has clearly come to hold that an indigent parent is entitled to the assistance of appointed counsel not only in parental termination proceedings, but in dependency and neglect proceedings as well.” Lassiter, 452 U.S. at 33-34. I note that this court has previously determined that, at the very least, appointment of counsel may be required to adequately protect a stepparent’s right to due process in an abuse or neglect proceeding. See In re Shelby R., 148 N.H. 237 (2002) (the plurality, however, called for a per se rule, entitling an indigent stepparent to appointment of counsel).
*788The State’s interest, considering the function involved and the fiscal and administrative burdens that additional or substitute procedural requirements would entail, does not outweigh the risk of an erroneous deprivation of the fundamental right at issue. See Petition of Preisendorfer, 143 N.H. at 53. The State’s interest as identified in RSA chapter 169-C includes the protection of children and the establishment of a judicial framework that “protects] the rights of all parties involved in the adjudication of child abuse or neglect cases.” RSA 169-C:2, I (2002) (emphasis added). Now, however, as a result of the abolishment of the thirty-year-old statutory right to counsel, the only parties in an abuse or neglect proceeding who are not provided with representation are the indigent parents.
The United States Department of Health and Human Services has adopted guidelines which “draw upon the best practices among the States, and are meant to help States evaluate and modernize their laws that affect children and families.” D. Duquette & M. Hardin, Guidelines for Public Policy and State Legislation Governing Permanence for Children, U.S. Dept. of Health and Human Services, I-1 (1999, adopted 2002) (Guidelines). The Guidelines state that “[c]hildren’s interests are not well served unless all parties have good legal representation.” Id. at VII-1. The Guidelines emphasize that
[c]ourts face difficult decisions about how best to protect children and judges need to be confident that they are reaching the best-informed decision about a child’s future. Given that attorneys and other advocates often determine what information a judge is presented with, it is vital that all parties in child abuse and neglect cases have adequate access to competent representation so that judges can make informed decisions.
Id. (quotation omitted). Accordingly, the Guidelines specifically recommend that “States guarantee that counsel represent biological parents (or legal guardians) at all court hearings, including at the preliminary protective proceeding. Such representation should be provided at government expense when the parent or guardian is indigent.” Id. at VII-5.
The State’s interest in protecting both children and the rights of all parties is best served by the appointment of counsel for indigent parents. Indeed, as the State acknowledges, “it would be a waste of the State’s resources to place children out of the home or provide services that are unnecessary.” The participation of counsel on behalf of all parties in abuse or neglect proceedings is essential to the fair and efficient administration of justice and the proper resolution of potentially life-changing issues.
The fiscal and administrative burden associated with providing counsel for indigent parents in State-initiated abuse or neglect hearings is “hardly *789significant enough to overcome private interests as important as those here.” Lassiter, 452 U.S. at 28. In fact, the cost to the State does not present a new burden, as it successfully met this expense for over thirty years under the prior statute. Moreover, the prior statute recognized that accused parents stand on a different footing than do unaccused parents and parents seeking guardianship termination. See Father 2006-360, 155 N.H. at 97 (providing court-appointed counsel to all unaccused, noncustodial parents in abuse or neglect proceedings would place a substantial fiscal as well as administrative burden upon the State); Brittany S., 147 N.H. at 493 (costs associated with providing representation for indigent parents in proceedings to terminate a guardianship could be significant).
Furthermore, the appointment of counsel for an indigent parent incident to the State’s filing an abuse or neglect petition is both judicially and financially economical. “Judicial economy is achieved by the early appointment of counsel in that the case can then be promptly heard at its various stages with the expectation that all of the parties will be fully advised of the applicable procedures and possible results. . . . Financial economy follows from the true achievement of judicial economy.” Matter of Lindsey C., 473 S.E.2d 110, 124 (W.Va. 1995); see Abel, Keeping Families Together, Saving Money, and Other Motivations Behind New Civil Right to Counsel Laws, 42 LOY. L.A. L. Rev. 1087, 1093 (2009) (providing parents with counsel earlier in dependency-neglect cases would both reduce litigation costs and eliminate the need to pay for the foster care of wrongfully taken children).
The case-by-case approach to the appointment of counsel adopted by the plurality is not, in my opinion, sufficient to protect the interests at stake. Relying upon a review of the record to determine whether an indigent parent should have been provided counsel “at most will show the obvious blunders and omissions of the defendant parent. Determining the difference legal representation would have made becomes possible only through imagination, investigation, and legal research focused on the particular case.” Lassiter, 452 U.S. at 51 (Blackmun, J., dissenting). “Even if the reviewing court can embark on such an enterprise in each case, it might be hard pressed to discern the significance of failures to challenge the State’s evidence or to develop a satisfactory defense.” Id. “Because a parent acting pro se is even more likely to be unaware of controlling legal standards and practices, and unskilled in garnering relevant facts, it is difficult, if not impossible, to conclude that the typical case has been adequately presented.” Id. Furthermore, such an approach
places an even heavier burden on the trial court, which will be required to determine in advance what difference legal representation might make. A trial judge will be obligated to examine the State’s documentary and testimonial evidence well before the *790hearing so as to reach an informed decision about the need for counsel in time to allow adequate preparation of the parent’s case.
Id. at 51 n.19.
Taking full account of the fundamental and constitutional right of parents to the custody and control of their children, the grievous nature of the risk of an erroneous deprivation of this right, the imbalance of power parents face against the State, and the governmental interest in protecting the rights of all parties, notwithstanding the financial cost to do so, I would hold that the due process protections contained in the New Hampshire Constitution require that indigent parents be represented by appointed counsel at State-initiated abuse or neglect proceedings under RSA chapter 169-C.